Citation Nr: 0324565	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-07 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, 
residuals of excision of intradermal nevi at the base of the 
neck.

2.  Entitlement to an initial compensable rating for a scar, 
residual of excision of a mass from the right upper lip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1982 to May 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


REMAND

The Board finds that additional development is necessary in 
this case.  

The Board notes that the veteran was assigned noncompensable 
ratings for neck scars and a right upper lip scar in a 
February 2000 rating decision.  He filed a timely notice of 
disagreement to that decision and perfected his appeal in 
April 2000.  The Schedule for Rating Disabilities pertaining 
to skin disorders under 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833, was revised, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  This change became 
effective during the veteran's appeal; however, he has not 
been notified of the changes.  Moreover, although the 
veteran's service-connected disabilities are currently rated 
under Diagnostic Codes 7800 and 7805, the RO did not 
evaluate the veteran's disabilities under the new criteria 
for skin disorders.  This must be accomplished on remand.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, in order to evaluate the veteran's scars, the Board 
finds that additional examination is necessary.  The veteran 
was last examined by VA in September 1999.  Following the 
Board's remand in September 2001, the RO attempted to 
reexamine the veteran.  A report from the VA Medical Center 
in Dayton, Ohio indicated that the veteran failed to report 
for the scheduled examinations in March 2003 and April 2003.  
The report also noted that appointment letters to both of the 
veteran's known addresses were returned.  The May 2003 
supplemental statement of the case provided the veteran with 
information concerning the provisions of 38 C.F.R. § 3.655 
which set forth the consequences of a failure to report for 
VA examination without good cause.  Since this case must be 
returned for due process considerations, the Board finds that 
the veteran should be afforded another opportunity to report 
for VA examination.  

The Board also notes that the veteran's representative argues 
in his September 2003 written presentation to the Board that 
the scars on the veteran's neck and his right upper lip are 
productive of separate and distinct symptomatology such that 
multiple ratings might be possible for each disability.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  He asserts 
that the veteran has discomfort from shirt collars rubbing 
against the scar on his neck, and that the scar on the 
veteran's lip includes residual numbness.  Additional 
examination also appears to be in order in this case to 
address these matters.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should utilize all reasonable 
and appropriate means to locate the 
current address of the veteran.  
Assistance should be sought from the 
veteran's accredited representative in 
this case.  All efforts to locate the 
veteran should be documented in the 
claims folder.

2.  The RO should then schedule the 
veteran for a dermatological examination 
to determine the nature and extent of his 
neck scars and right upper lip scar.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  Color 
photographs of the veteran's neck and 
right upper lip should be taken and 
associated with the examination report.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.118 (2002) and 67 Fed. 
Reg. 49596-99 (July 31, 2002) should be 
set forth in detail (copies of these 
regulations should be provided to the 
examiner).  

-The examiner should indicate whether the 
veteran experiences visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips), or whether 
the veteran exhibits six or more 
characteristics of disfigurement as set 
forth in the revised regulation;  

-The examiner should report on the size 
and width of the scars in square inches; 

-The examiner should indicate whether 
each scar is deep (i.e., one associated 
with underlying soft tissue damage) or 
causes limitation of motion; or is 
superficial (i.e., not associated with 
underlying soft tissue damage) and does 
not cause limited motion; or superficial 
and unstable (where there is frequent 
loss of covering of skin over the area in 
question); or superficial and painful; or 
whether there is evidence that the scar 
is poorly nourished, subject to 
ulceration, tender or painful to 
palpation; or is productive of other 
limitation of function.   

-The examiner should outline any related 
nerve damage, and specifically indicate 
whether the scar of the right upper lip 
results in any facial muscle damage with 
mastication problems.

-The examiner should offer comments and 
an opinion as whether the veteran's neck 
scars or his right upper lip scar impair 
the functioning of any part of the 
veteran's body or could reasonably be 
expected to interfere with normal 
employability.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

In connection with the scheduling of the 
examination, the RO should ensure that 
the veteran is provided with notice of 
the provisions of 38 C.F.R. § 3.655 
(2002).  

3.  The RO should then review the 
veteran's claims.  under the applicable 
diagnostic codes of 38 C.F.R. § 4.118, in 
effect before and after August 30, 2002 
and in light of the guidance for rating 
disabilities set forth in Esteban, supra.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




